DETAILED ACTION
Applicants' arguments, filed April 20, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 8, 14, 16, 17, 19, 23, 25, and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter a joint inventor regards as the invention. Claim 1 recites “compressing the tablet ingredients”, but no tablet ingredients are introduced, so it appears the limitation lacks antecedent basis in the claims. 



Nonstatutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 14, 16, 17, 23, 25, and 26 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 10,993,929. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would expect a second peak release rate when the tablet breaks apart in the oral cavity thereby increasing the surface area of the tablet exposed to saliva.


Double Patenting Remarks

With regard to claim 1 (the sole independent claim) of U.S. Patent No. 10,993,929, while the claim is also directed to a dissolvable tablet administration form, the claim requires that the dissolvable tablet comprise characteristics (a) not present in the claims of the present Applicant, and (b) not alluded to being present anywhere within the claims of the present Application. Claim 1 of U.S. Patent No. 10,993,929 requires that the dissolvable tablet comprise a physiologically acceptable salt. Further, the physiological salt must be present in the tablet in a specific amount relative to the concentration (which is required to be notably higher than the lowest concentration of the present claims) of alpha-lipoic acid; specifically, in a ratio of at least 0.05 (salt : alpha-lipoic acid). This represents a unique, novel, and recognizably inventive form of a dissolvable tablet designed to deliver high concentrations of alpha-lipoic acid. Applicant argues that no indication of the inclusion of a salt, being necessary or otherwise beneficial, is present in the claims of the present application. Accordingly, no disclosure of a necessary or beneficial ratio of a physiologically acceptable salt to alpha-lipoic acid is present. Accordingly, Applicant argues that a double patenting rejection is misplaced with regard to U.S. Patent No. 10,993,929, and Applicant requests the Examiner to remove the rejection. However, should this rejection stand, and should this rejection remain as the only condition preventing allowance of the present Application, Applicant will consider filing a Terminal Disclaimer over U.S. Patent No. 10,993,929, upon an indication that the claims of the present application are otherwise allowable.
Examiner disagrees. The instant claims do not specify the components of the tablet other than “comprising alpha-lipoic acid”. Given the transition phrase “comprising” is open ended, the claims permit inclusion of non-recited components including those recited in U.S.P. 10,993,929. For this reason, Applicants argument is unpersuasive. 

Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612